Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendment filed 12/14/2021 is approved and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0331487 to Hage et al. in view of U.S. Patent Pub. No. 2016/0009849 to Clauwaert (cited by applicant)
	As to claims 14, 19, and 25-26, Hage discloses drier compositions for unsaturated esters (0024) comprising manganese-containing compounds and a polydentate accelerate chelating ligand that is a bi-, tri-, tetra-, penta-, or hexadentate ligand comprising bi-, tri-, tetra-, penta-, or hexadentate nitrogen donor ligands.
	Hage does not teach the manganese -bearing polymer of the claimed formula:
	Clauwaert discloses manganese based urethane polymers used as driers for polymer-based coatings, paints, and inks such as unsaturated polyesters that is prepared from a manganese containing polyol (carboxyl functional groups of the claims) and toluene diisocyanate (0082-0092) that has a molecular weight not exceeding 2,000 Da (n > 2) and would have repeating units of the claimed formula wherein X is a urethane or polyurethane.  Further, the incorporation of manganese containing urethane polymers that act as driers in coatings, paints and inks was known at the time of invention as supported by Clauwaert.  
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the manganese-containing compound of Hage with the manganese-urethane polymer of Clauwaert because the use of polymeric structure allows for reduction in manganese ion and the increased molecular weight with the more complex molecular structure reduced the hydrolysis of the compounds so that the threshold values for toxicity are not obtained resulting in lower viscosity and better solubility (0012-0013, 0021).  Also, based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function (i.e. manganese containing polymer that dries coatings, inks, and paints.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
As to claim 15, Hage teaches the claimed ligands (0040-0096).
As to claims 16-17 and 24, Hage teaches the metal drier is present in amounts that range from 0.0001 to 0.1% w/w and the polydentate accelerate ligand ranges from 0.0003 to 0.1% w/w (0039).  It is well settled that where prior art describes components of claimed compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In lighe of the cited patent case law, it would therefore have been obvious that in this particular instance to use more ligand to accelerate drying (0032).
As to claim 22, Hage in view of Clauwaert discloses 1 to 6% by weight of manganese (Abstract).
As to claim 23, Hage discloses wherein the composition further comprises solvent such as white spirit (0017).

Allowable Subject Matter
Claims 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record to Hage in view of Clauwaert teach manganese containing urethanes polymers in combination with chelating agents in drier compositions.  The prior art of record fails to teach manganese containing polyesters or polyamides in combination with chelating agents containing at least two nitrogen chelating atoms in drier compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763